TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00181-CR



                                 Richard Eugene Pigg, Appellant

                                                  v.

                                   The State of Texas, Appellee



       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 60182, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Richard Eugene Pigg seeks to appeal his conviction for engaging in organized

criminal activity. The trial court has certified that Pigg waived the right of appeal. See Tex. R. App.

P. 25.2(a)(2); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco v.

State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000). The appeal is dismissed. See Tex. R. App. P.

25.2(d).




                                               ___________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: April 11, 2007

Do Not Publish